Title: To James Madison from Richard Bland Lee, 30 September 1789
From: Lee, Richard Bland
To: Madison, James


Dear Sir,
N. York Sepr. 30. 1789
I called on you to day, but was unfortunate enough not to see you, as well to take leave of one of my most esteemed friends and dearest patriots to his country, as to communicate a wish, in the success of which I feel myself very much intereste⟨d⟩ that, you would be good enough to mention to the President, in case American affairs should require Ministers at the courts of London or Versailes, that I should be happy, if he deemed me a proper person to go as Secretary to one of the Legations. This communication is made in the confidence of the warmest friendship, with which I take the liberty of subscribing myself your most obt huml. sert
Richard Bland Lee
N.B. I hope to see you in Virginia.
